DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17,004,307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Geyer (US 5,855,020) teaches a plasticization device comprising: a cylindrical rotor rotating a centered on a rotation axis by a drive motor, the cylindrical rotor having an upper surface connected to the drive motor, a bottom surface, and a side surface that connects the upper surface to the bottom surface (Figures), however, fails to teach the bottom surface having a groove forming surface in which a first groove portion is formed along a rotation direction; a rotor case configured to accommodate the rotor; a barrel having a flat surface that faces the first groove portion of the bottom surface of the rotor, a through hole being formed in a barrel that communicates with the first groove portion…the side surface of the rotor has a material guiding port configured to guide the material to the first groove portion; and a second groove portion formed by a flight portion that spirally protrudes outward from the side surface, and a the second groove portion is configured to feed the material supplied between the rotor and the rotor case to the material guiding port. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,981,364; US 4,872,261; and US 4,779,989 all teaches a rotor with some grooves, however, fails to cure the deficiency of the above prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743